UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2250


BRIAN CHRISTOPHER ROBINSON,

                Plaintiff – Appellant,

          v.

CENTERS FOR DISEASE CONTROL AND PREVENTION; MICHAEL O.
LEVITT, Secretary of Health & Human Services; JULIE L.
GERBERDING,   Director,    Centers   for    Disease   Control   &
Prevention;   RON    TURSKI,   Former    Philadelphia    Regional
Consultant National Regional Consultant Director Division of
STD Prevention Centers for Disease Control & Prevention;
MARTIN GOLDBERG, Former Program Manager, Philadelphia STD
Control Program, Consultant (Contractual) Philadelphia STD
Control   Program;     MELINDA    SALMON,     Program    Manager,
Philadelphia STD Control Program; ROBERT JOHNSON, Director,
Outbreak Response Division of HIV / STD Virginia Department
of Health; JO VALENTINE, Coordinator, Syphilis Elimination
Program PDSB/ DSTDP/ NCHSTP Centers for Disease Control &
Prevention; BARBARA WILLS-HOOKS, Field & Operations Manager,
Centers for Disease Control in Philadelphia; MICHAEL
CASSELL, National Rapid Response Coordinator Centers for
Disease Control & Prevention; PATRICIA FULLBRIGHT, Field
Staff Administration, Official Timekeeper National Centers
for HIV, STD & TB Prevention Centers for Disease Control &
Prevention; JOHN DOUGLAS, M.D., Former Director, Division of
STD Prevention (NCHSTP) Centers for Disease Control &
Prevention;    DAVID    JOHNSON,   National     Rapid    Response
Coordinator Centers for Disease Control & Prevention; LENA
CHATMAN, National Rapid Response Manager Centers for Disease
Control & Prevention; DAYNE COLLINS, Program Consultant,
Baltimore Maryland National Centers for HIV, STD & TB
Prevention Centers for Disease Control & Prevention; CARLTON
DUNCAN, Former Acting Deputy Chief Centers for Disease
Control & Prevention; MICHAEL MILNECK, Former Acting
Associate Director for Management & Operations National
Centers for HIV, STD & TB Prevention Centers for Disease
Control & Prevention; SUSAN DELISLE, Former Chief Program
Development National Centers for HIV, STD & TB Prevention
Centers for Disease Control & Prevention; KIM SEECHUK,
Former Deputy Chief National Centers for HIV, STD & TB
Centers for Disease Control & Prevention; AUDREY DURR, Field
Staff Personal National Centers for HIV, STD & TB Prevention
Centers for Disease Control & Prevention; ALEX PHILLIPS,
Assistant   Program   Manager   Screening   &   Surveillance
Philadelphia STD Control Program; ANTHONY GERARD, Lead
Public Health Advisor (RRT) Philadelphia STD Control
Program; CAROLYN TUNSTALL, Former Contractual Supervisor,
Philadelphia STD Control Program Field Operations Manager
National Centers for HIV, STD & TB Prevention Centers for
Disease Control & Prevention; VERNON PRESSLEY, Former
Supervisor, Philadelphia STD Control Program Lead Public
Health Advisor National Centers for HIV, STD & TB Prevention
Centers for Disease Control & Prevention,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:07-cv-02102-BEL)


Submitted:   May 10, 2010                     Decided:   June 8, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Christopher Robinson, Appellant Pro Se. Melanie Lisa
Glickson, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Brian       Christopher         Robinson        appeals        the    district

court’s order granting Defendants’ motion to dismiss his claim

under the Equal Pay Act, 29 U.S.C. § 206(d) (2006), as well as

his claims for wrongful termination, intentional infliction of

emotional    distress,       and     breach      of   contract,         and   denying     his

motion to stay the district court proceedings pending discovery

and for issuance of a scheduling order.                       We have reviewed the

record    and    find   no    reversible         error.       Accordingly,         we    deny

Robinson’s       motions     for    oral    argument        and    to     refer   "special

matters" to the United States Attorney General, pursuant to Fed.

R. Civ. P. 9(b), and affirm the district court’s judgment.                                See

Robinson    v.    Centers     for    Disease       Control        and    Prevention,      No.

1:07-cv-02102-BEL (D. Md. Sept. 25, 2008).                              We dispense with

oral     argument    because        the    facts      and   legal        contentions      are

adequately       presented     in    the    materials        before       the    court    and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                             3